FILED
                             NOT FOR PUBLICATION                             JUL 15 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DARYL ARMSTEAD,                                  No. 09-57005

               Plaintiff - Appellant,            D.C. No. 2:07-cv-02246-CJC-
                                                 AGR
  v.

MOTI RAGHUNATH, C.F.M. 1 and                     MEMORANDUM *
CURTIS WELLS, Assistant F.M.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                    Cormac J. Carney, District Judge, Presiding

                              Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Daryl Armstead, a California state prisoner, appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging that prison

officials retaliated against him for exercising his First Amendment rights. We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s

summary judgment, Lopez v. Smith, 203 F.3d 1122, 1131 (9th Cir. 2000) (en banc),

and for an abuse of discretion the district court’s denial of a motion to amend, City

of Los Angeles v. San Pedro Boat Works, 635 F.3d 440, 446 (9th Cir. 2011), and

we affirm.

      The district court properly granted summary judgment because Armstead

failed to create a genuine dispute of material fact as to whether defendants were

aware of his grievance prior to changing the lunch and dinner menus. See Rhodes

v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005) (listing elements of a retaliation

claim); Pratt v. Rowland, 65 F.3d 802, 808 (9th Cir. 1995).

      The district court did not abuse its discretion by denying Armstead’s motion

for leave to amend where the motion was filed after briefing on defendants’

summary judgment motion was complete. See M/V Am. Queen v. San Diego

Marine Constr. Corp., 708 F.2d 1483, 1492 (9th Cir. 1983).

      AFFIRMED.




                                          2                                   09-57055